DETAILED ACTION
This Office Action is in response to the application 16/632,118 filed 1/17/2020.
Claims 1-18 have been examined and are pending.  Claims 1, 8, 13, and 15-18 are independent claims.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17 and 18 are rejected under 35 U.S.C. 101 as being directed to non-statutory statutory subject matter. The claims are directed to a signal per se because the claimed “program for causing information processing to be executed at an information processing device” is not stored on any non-transitory computer-readable storage medium.  See Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760.  Under a recent precedential opinion, the scope of the recited “program for causing information to be executed on an information processing device” encompasses transitory media such as signals or carrier waves, where, as here the Specification does not limit the computer readable storage medium to non-transitory forms.  See Ex parte Mewherter, 107 USPQ2d 1857, 1862 (PTAB 2013) (precedential) (holding recited machine-readable storage medium ineligible under § 35 U.S.C. 101 since it encompassed transitory media).  The Examiner respectfully suggests that the claim be amended to either “one or more non-transitory computer-readable storage media” or “one or more computer-readable storage device” to make the claim statutory under 35 USC 101; (emphasis added).  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data processing unit configured to calculate in claim 1, line 2 and 7; communication unit configured to execute in claim 1, line 5, secure calculation processing unit in claim 1 lines 8 and 14; storage unit in claim 8, line 2, communication unit in claim 8, line 4, data processing unit in claim 8, line 6, secure calculation processing unit in claim “FIG. 19 is a diagram illustrating a hardware example of an information processing device…A central processing unit (CPU) 401 functions as a control unit and a data processing unit that executes various processes in accordance with a program stored in read-only memory (ROM) 402 or a storage unit 408. For example, processes following the sequences described in the embodiment described above are executed. Random access memory (RAM) 403 stores programs executed by the CPU 401, data, and the like. The CPU 401, ROM 402, and RAM 403 are interconnected by a bus 404… The CPU 401 is connected to an input/output interface 405 via the bus 404, and the input/output interface 405 is connected to an input unit 406 including various switches, a keyboard, a mouse, a microphone, and the like, and an output unit 407 including a display, speakers, and the like. The CPU 401 executes various processes in response to commands input from the input unit 406, and outputs processing results to the output unit 407, for example…  The storage unit 408 connected to the input/output interface 405 includes a hard disk or the like, for example, and stores programs executed by the CPU 401 and various data. A communication  409 functions as a transmitting/receiving unit fox data communication via a network such as the Internet or a local area network, and communicates with external devices.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned 
Claims 1, 8, 13, and 15-18 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Bohm (US2013/0132384), filed September 26, 2012, in view of Htay (US2015/0127805), filed November 4, 2013, and Kudo (US2005/0289150), filed June 28, 2005.
Regarding claim 1, Bohm discloses an information processing device comprising: a data processing unit configured to calculate data value of input data D based on a data value examination criterion C (Bohm, paragraph 0087, data source adapter modules 70 provide data to data collector 84);
a communication unit configured to execute communication with a communication partner device (Bohm, paragraph 0087, data source adapter modules 70 provide data to data collector 84);
wherein the data processing unit comprises a secure calculation processing unit configured to execute secure calculation of calculating the data value of the input data D without disclosing the input data D to the communication partner device and without receiving the data value examination criterion C from the communication partner device (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria.”; paragraph 0131, secure request, protect user’s identity);
the secure calculation processing unit generates distributed information Dc which is converted data of the input data D and transmits the distributed information Dc to the communication partner device (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria.” .”; paragraph 0131, secure request, protect user’s identity);
acquire a data value index value which is a calculation result of a data value calculation function f(D, C) (Bohm, paragraph 0107, “In an embodiment the index 126I may be the sum of combination of activity indicators.”).


However, in an analogous art, Htay discloses  receives input of distributed information Cp which is converted data of the data value examination criterion C from the communication partner device (Htay, paragraph 0007, segment data produced by content provider, performing master N-bit Bloom filter (i.e., criterion) addition by feeding the data through each of the K hash function and setting the corresponding Bloom filter bits”).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Htay with the system/method/device/program of Bohm to include receives input of distributed information Cp which is converted data of the data value examination criterion C from the communication partner device.

One would have been motivated to provide users with the benefits of using a filter for quick efficient identification such as by a space efficient probabilistic data structure (Htay: paragraph 0047).
Bohm and Htay disclose a data value index value which is a calculation result of a data value calculation function f(D, C), but do not explicitly disclose executes secure calculation accompanied by communication with the communication partner device to acquire a data value index value which is a calculation result of a data value calculation function f(D, C) of the input data D.
Kudo, paragraph 0059, “To determine the access with respect to the second access determination tree, it is necessary to read out a data value  to be an index  of the determination. The access determination means 13 reads out the data value from the data source  (Step S08). The access determination means 13 performs determination from the second access determination tree by the use of the read-out data value (Step S09). The access determination means 13 performs determination whether the access determination is finished (Step S10).”: paragraph 0060, “If the access determination is finished, the access determination means 13 verifies the consistency of the determined access (Step S12). Then, the access determination means 13 outputs the verified determination result (Step S13). By the use of the result, the user terminal 20 performs the access to a part of the data source stored in the data source storing means 31 or the data source server 32.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kudo with the system/method/device/program of Bohm and Htay to include executes secure calculation accompanied by communication with the communication partner device to acquire a data value index value which is a calculation result of a data value calculation function f(D, C) of the input data D.
One would have been motivated to provide users with the benefits of controlling access to a part of the data source (Kudo: paragraph 0052).
Regarding claim 8, Bohm discloses an information processing device (Bohm, paragraph 0087, data collectors module 84 direct data sources to provide data meeting search criteria that is received from keyword analysis module);
a communication unit configured to execute communication with a communication partner device (Bohm, paragraph 0087, data source adapter modules 70 provide data to data collector 84);
wherein the data processing unit comprises a secure calculation processing unit receives input of distributed information Dc which is converted data of the input data D, from the communication partner device (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria.”; paragraph 0131, secure request, protect user’s identity);
acquiring a data value index value which is a calculation result of a data value calculation function f(D, C)  (Bohm, paragraph 0107, “In an embodiment the index 126I may be the sum of combination of activity indicators.”).
Bohm does not explicitly disclose a secure calculation processing unit configured to execute secure calculation of calculating data value of input data D without disclosing the data value examination criterion C to the communication partner device and without 
However, in an analogous art, Htay discloses a secure calculation processing unit configured to execute secure calculation of calculating data value of input data D without disclosing the data value examination criterion C to the communication partner device and without receiving the input data D at the communication partner device from the communication partner device (Htay, paragraph 0007, segment data produced by content provider, performing master N-bit Bloom filter (i.e., criterion) addition by feeding the data through each of the K hash function and setting the corresponding Bloom filter bits”);
the secure calculation processing unit generates distributed information Cp which is converted data of the data value examination criterion C and transmits the distributed information Cp to the communication partner device (Htay, paragraph 0007, segment data produced by content provider, performing master N-bit Bloom filter addition by feeding the data through each of the K hash function and setting the corresponding Bloom filter bits”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Htay with the system/method/device/program of Bohm to include a secure calculation processing unit configured to execute secure calculation of calculating data value of input data D without disclosing the data value examination criterion C to the communication partner device and without receiving the input data D at the communication partner device from the communication partner device, and the secure calculation processing unit 
One would have been motivated to provide users with the benefits of using a filter for quick efficient identification such as by a space efficient probabilistic data structure (Htay: paragraph 0047).
Bohm and Htay disclose acquiring a data value index value which is a calculation result of a data value calculation function f(D, C), but do not explicitly disclose executes secure calculation accompanied by communication with the communication partner device to generate distributed information re for acquiring a data value index value which is a  calculation result of a data value calculation function f(D, C) of the input data D, and transmits the distributed information re to the communication partner device.
However, in an analogous art, Kudo discloses executes secure calculation accompanied by communication with the communication partner device to generate distributed information re for acquiring a data value index value which is a  calculation result of a data value calculation function f(D, C) of the input data D, and transmits the distributed information re to the communication partner device (Kudo, paragraph 0059, “To determine the access with respect to the second access determination tree, it is necessary to read out a data value  to be an index  of the determination. The access determination means 13 reads out the data value from the data source  (Step S08). The access determination means 13 performs determination from the second access determination tree by the use of the read-out data value (Step S09). The access determination means 13 performs determination whether the access determination is finished (Step S10).”: paragraph 0060, “If the access determination is finished, the access determination means 13 verifies the consistency of the determined access (Step S12). Then, the access determination means 13 outputs the verified determination result (Step S13). By the use of the result, the user terminal 20 performs the access to a part of the data source stored in the data source storing means 31 or the data source server 32.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kudo with the system/method/device/program of Bohm and Htay to include executes secure calculation accompanied by communication with the communication partner device to generate distributed information re for acquiring a data value index value which is a  calculation result of a data value calculation function f(D, C) of the input data D, and transmits the distributed information re to the communication partner device.
One would have been motivated to provide users with the benefits of controlling access to a part of the data source (Kudo: paragraph 0052).
Regarding claim 13, Bohm discloses an information processing system which is a data processing system including a data providing device and a data collecting device which are able to perform communication with each other (Bohm, paragraph 0087, data source adapter modules 70 provide data to data collector 84);
the data collecting device (Bohm, paragraph 0087, data source adapter modules 70 provide data to data collector 84);
(Bohm, paragraph 0107, “In an embodiment the index 126I may be the sum of combination of activity indicators.”);
the data providing device generating distributed information rp for acquiring the date value index value which is the calculation result of the data value calculation function f (D, C) of the input data D without disclosing the input data D to the data collecting device and without receiving the data value examination criterion C from the data collecting device (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria.”; paragraph 0131, secure request, protect user’s identity).
Bohm discloses acquiring a data value index value which is a calculation result of a data value calculation function f(D, C), but does not explicitly disclose generating distributed information rc for acquiring a data value index value which is a calculation result of a data value calculation function f(D, C) of input data D without disclosing the data value examination criterion C to the data providing device and without receiving the input data D at the data providing device from the data providing device, and transmitting the distributed information re to the data providing device.
(Htay, paragraph 0007, segment data produced by content provider, performing master N-bit Bloom filter (i.e., criterion) addition by feeding the data through each of the K hash function and setting the corresponding Bloom filter bits”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Htay with the system/method/device/program of Bohm to include generating distributed information rc for acquiring a data value index value which is a calculation result of a data value calculation function f(D, C) of input data D without disclosing the data value examination criterion C to the data providing device and without receiving the input data D at the data providing device from the data providing device, and transmitting the distributed information re to the data providing device.
One would have been motivated to provide users with the benefits of using a filter for quick efficient identification such as by a space efficient probabilistic data structure (Htay: paragraph 0047).
Bohm and Htay do not explicitly disclose calculating the data value index value through operation processing in which the generated distributed information rp and the distributed information re received from the data collecting device are applied. 
(Kudo, paragraph 0059, “To determine the access with respect to the second access determination tree, it is necessary to read out a data value  to be an index  of the determination. The access determination means 13 reads out the data value from the data source  (Step S08). The access determination means 13 performs determination from the second access determination tree by the use of the read-out data value (Step S09). The access determination means 13 performs determination whether the access determination is finished (Step S10).”: paragraph 0060, “If the access determination is finished, the access determination means 13 verifies the consistency of the determined access (Step S12). Then, the access determination means 13 outputs the verified determination result (Step S13). By the use of the result, the user terminal 20 performs the access to a part of the data source stored in the data source storing means 31 or the data source server 32.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kudo with the system/method/device/program of Bohm and Htay to include calculating the data value index value through operation processing in which the generated distributed information rp and the distributed information re received from the data collecting device are applied.
One would have been motivated to provide users with the benefits of controlling access to a part of the data source (Kudo: paragraph 0052).
Regarding claim 15, Bohm discloses an information processing method to be 
the information processing device comprising: a data processing unit configured to calculate data value of input data D based on a data value examination criterion C (Bohm, paragraph 0087, data source adapter modules 70 provide data to data collector 84);
a communication unit configured to execute communication with a communication partner device (Bohm, paragraph 0087, data source adapter modules 70 provide data to data collector 84);
wherein the data processing unit comprises a secure calculation processing unit configured to execute secure calculation of calculating the data value of the input data D without disclosing the input data D to the communication partner device and without receiving the data value examination criterion C from the communication partner device (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria.”);
the secure calculation processing unit generates distributed information Dc which is converted data of the input data D and transmits the distributed information Dc to the communication partner device (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria.”; paragraph 0131, secure request, protect user’s identity);
acquire a data value index value which is a calculation result of a data value calculation function f(D, C) (Bohm, paragraph 0107, “In an embodiment the index 126I may be the sum of combination of activity indicators.”).
Bohm does not explicitly disclose receives input of distributed information Cp which is converted data of the data value examination criterion C from the communication partner device.
However, in an analogous art, Htay discloses  receives input of distributed information Cp which is converted data of the data value examination criterion C from the communication partner device (Htay, paragraph 0007, segment data produced by content provider, performing master N-bit Bloom filter (i.e., criterion) addition by feeding the data through each of the K hash function and setting the corresponding Bloom filter bits”).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Htay with the system/method/device/program of Bohm to include receives input of distributed information Cp which is converted data of the data value examination criterion C from the communication partner device.
(Htay: paragraph 0047).
Bohm and Htay disclose a data value index value which is a calculation result of a data value calculation function f(D, C), but do not explicitly disclose executes secure calculation accompanied by communication with the communication partner device to acquire a data value index value which is a calculation result of a data value calculation function f(D, C) of the input data D.
However, in an analogous art, Kudo discloses executes secure calculation accompanied by communication with the communication partner device to acquire a data value index value which is a calculation result of a data value calculation function f(D, C) of the input data D (Kudo, paragraph 0059, “To determine the access with respect to the second access determination tree, it is necessary to read out a data value  to be an index  of the determination. The access determination means 13 reads out the data value from the data source  (Step S08). The access determination means 13 performs determination from the second access determination tree by the use of the read-out data value (Step S09). The access determination means 13 performs determination whether the access determination is finished (Step S10).”: paragraph 0060, “If the access determination is finished, the access determination means 13 verifies the consistency of the determined access (Step S12). Then, the access determination means 13 outputs the verified determination result (Step S13). By the use of the result, the user terminal 20 performs the access to a part of the data source stored in the data source storing means 31 or the data source server 32.”).

One would have been motivated to provide users with the benefits of controlling access to a part of the data source (Kudo: paragraph 0052).
Regarding claim 16, Bohm discloses an information processing method to be executed at an information processing device, 
the information processing device comprising a storage unit configured to store a data value examination criterion C (Bohm, paragraph 0087, data collectors module 84 direct data sources to provide data meeting search criteria that is received from keyword analysis module);
a communication unit configured to execute communication with a communication partner device (Bohm, paragraph 0087, data source adapter modules 70 provide data to data collector 84);
the secure calculation processing unit generates distributed information Cp which is converted data of the data value examination criterion C and transmits the distributed information Cp to the communication partner device (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria.”; paragraph 0131, secure request, protect user’s identity);
receives input of distributed information Dc which is converted data of the input data D, from the communication partner device (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria.”; paragraph 0131, secure request, protect user’s identity);
acquiring a data value index value which is a calculation result of a data value calculation function f(D, C) (Bohm, paragraph 0107, “In an embodiment the index 126I may be the sum of combination of activity indicators.”).
Bohm does not explicitly disclose wherein the data processing unit comprises a secure calculation processing unit configured to execute secure calculation of calculating data value of input data D without disclosing the data value examination criterion C to the communication partner device and without receiving the input data D at the communication partner device from the communication partner device.
(Htay, paragraph 0007, segment data produced by content provider, performing master N-bit Bloom filter (i.e., criterion) addition by feeding the data through each of the K hash function and setting the corresponding Bloom filter bits”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Htay with the system/method/device/program of Bohm to include wherein the data processing unit comprises a secure calculation processing unit configured to execute secure calculation of calculating data value of input data D without disclosing the data value examination criterion C to the communication partner device and without receiving the input data D at the communication partner device from the communication partner device.
One would have been motivated to provide users with the benefits of using a filter for quick efficient identification such as by a space efficient probabilistic data structure (Htay: paragraph 0047).
Bohm and Htay disclose acquiring a data value index value which is a calculation result of a data value calculation function f(D, C), but do not explicitly disclose executes secure calculation accompanied by communication with the communication partner device to generate distributed information re for acquiring a data value index value which is a 
However, in an analogous art, Kudo discloses executes secure calculation accompanied by communication with the communication partner device to generate distributed information re for acquiring a data value index value which is a calculation result of a data value calculation function f(D, C) of the input data D and transmits the distributed information rc to the communication partner device (Kudo, paragraph 0059, “To determine the access with respect to the second access determination tree, it is necessary to read out a data value  to be an index  of the determination. The access determination means 13 reads out the data value from the data source  (Step S08). The access determination means 13 performs determination from the second access determination tree by the use of the read-out data value (Step S09). The access determination means 13 performs determination whether the access determination is finished (Step S10).”: paragraph 0060, “If the access determination is finished, the access determination means 13 verifies the consistency of the determined access (Step S12). Then, the access determination means 13 outputs the verified determination result (Step S13). By the use of the result, the user terminal 20 performs the access to a part of the data source stored in the data source storing means 31 or the data source server 32.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Htay with the system/method/device/program of Bohm to include receives input of distributed information Cp which is converted data of the data value examination criterion C from the communication partner device.
(Kudo: paragraph 0052).
Regarding claim 17, Bohm discloses a program for causing information processing to be executed at an information processing device,
the information processing device comprising: a data processing unit configured to calculate data value of input data D based on a data value examination criterion C (Bohm, paragraph 0087, data source adapter modules 70 provide data to data collector 84);
a communication unit configured to execute communication with a communication partner device (Bohm, paragraph 0087, data source adapter modules 70 provide data to data collector 84);
wherein the data processing unit comprises a secure calculation processing unit configured to execute secure calculation of calculating data value of the input data D without disclosing the input data D to the communication partner device and without receiving the data value examination criterion C from the communication partner device (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89.” ; paragraph 0131, secure request, protect user’s identity);
the program causes the secure calculation processing unit to execute: processing of generating distributed information Dc which ls converted data of the input data D and (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria.”; paragraph 0131, secure request, protect user’s identity);
acquire a data value index value which is a calculation result of a data value calculation function f(D, C) (Bohm, paragraph 0107, “In an embodiment the index 126I may be the sum of combination of activity indicators.”).
Bohm does not explicitly disclose processing of receiving input of distributed information Cp which is converted data of the data value examination criterion C from the communication partner device.
However, in an analogous art, Htay discloses  processing of receiving input of distributed information Cp which is converted data of the data value examination criterion C from the communication partner device (Htay, paragraph 0007, segment data produced by content provider, performing master N-bit Bloom filter (i.e., criterion) addition by feeding the data through each of the K hash function and setting the corresponding Bloom filter bits”).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Htay 
One would have been motivated to provide users with the benefits of using a filter for quick efficient identification such as by a space efficient probabilistic data structure (Htay: paragraph 0047).
Bohm and Htay disclose a data value index value which is a calculation result of a data value calculation function f(D, C), but do not explicitly disclose processing of executing secure calculation accompanied by communication with the communication partner device to acquire a data value index value which is a calculation result of a data value calculation function f(D, C) of the input data D.
However, in an analogous art, Kudo discloses processing of executing secure calculation accompanied by communication with the communication partner device to acquire a data value index value which is a calculation result of a data value calculation function f(D, C) of the input data D (Kudo, paragraph 0059, “To determine the access with respect to the second access determination tree, it is necessary to read out a data value  to be an index  of the determination. The access determination means 13 reads out the data value from the data source  (Step S08). The access determination means 13 performs determination from the second access determination tree by the use of the read-out data value (Step S09). The access determination means 13 performs determination whether the access determination is finished (Step S10).”: paragraph 0060, “If the access determination is finished, the access determination means 13 verifies the consistency of the determined access (Step S12). Then, the access determination means 13 outputs the verified determination result (Step S13). By the use of the result, the user terminal 20 performs the access to a part of the data source stored in the data source storing means 31 or the data source server 32.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Htay with the system/method/device/program of Bohm to include processing of executing secure calculation accompanied by communication with the communication partner device to acquire a data value index value which is a calculation result of a data value calculation function f(D, C) of the input data D.
One would have been motivated to provide users with the benefits of controlling access to a part of the data source (Kudo: paragraph 0052).
Regarding claim 18, Bohm discloses a program for causing information processing to be executed at an information processing device, the information processing device comprising:
a storage unit configured to store a data value examination criterion C (Bohm, paragraph 0087, data collectors module 84 direct data sources to provide data meeting search criteria that is received from keyword analysis module);
a communication unit configured to execute communication with a communication partner device (Bohm, paragraph 0087, data source adapter modules 70 provide data to data collector 84);
wherein the data processing unit comprises the program causes the secure calculation processing unit to execute: processing of receiving input of distributed (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89.”; paragraph 0131, secure request, protect user’s identity);
acquiring a data value index value which is a calculation result of a data value calculation function F(D, C) (Bohm, paragraph 0107, “In an embodiment the index 126I may be the sum of combination of activity indicators.”).
Bohm does not explicitly disclose processing of generating distributed information Cp which is converted data of the data value examination criterion C and transmitting the distributed information Cp to the communication partner device; a secure calculation processing unit configured to execute secure calculation of calculating data value of input data D without disclosing the data value examination criterion C to the communication partner device and without receiving the input data D at the communication partner device from the communication partner device.

However, in an analogous art, Htay discloses processing of generating distributed information Cp which is converted data of the data value examination criterion C and transmitting the distributed information Cp to the communication partner device (Htay, paragraph 0007, segment data produced by content provider, performing master N-bit Bloom filter (i.e., criterion) addition by feeding the data through each of the K hash function and setting the corresponding Bloom filter bits”);
a secure calculation processing unit configured to execute secure calculation of calculating data value of input data D without disclosing the data value examination criterion C to the communication partner device and without receiving the input data D at the communication partner device from the communication partner device (Htay, paragraph 0007, segment data produced by content provider, performing master N-bit Bloom filter (i.e., criterion) addition by feeding the data through each of the K hash function and setting the corresponding Bloom filter bits”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Htay with the system/method/device/program of Bohm to include processing of generating distributed information Cp which is converted data of the data value examination criterion C and transmitting the distributed information Cp to the communication partner device; a secure calculation processing unit configured to execute secure calculation of calculating data value of input data D without disclosing the data value examination criterion C to the communication partner device and without receiving the input data D at the communication partner device from the communication partner device.

One would have been motivated to provide users with the benefits of using a filter for quick efficient identification such as by a space efficient probabilistic data structure (Htay: paragraph 0047).

However, in an analogous art, Kudo discloses processing of executing secure calculation accompanied by communication with the communication partner device to generate distributed information re for acquiring a data value index value which is a calculation result of a data value calculation function F(D, C) of the input data D and transmitting the distributed information re to the communication partner device (Kudo, paragraph 0059, “To determine the access with respect to the second access determination tree, it is necessary to read out a data value  to be an index  of the determination. The access determination means 13 reads out the data value from the data source  (Step S08). The access determination means 13 performs determination from the second access determination tree by the use of the read-out data value (Step S09). The access determination means 13 performs determination whether the access determination is finished (Step S10).”: paragraph 0060, “If the access determination is finished, the access determination means 13 verifies the consistency of the determined access (Step S12). Then, the access determination means 13 outputs the verified determination result (Step S13). By the use of the result, the user terminal 20 performs the access to a part of the data source stored in the data source storing means 31 or the data source server 32.”).

One would have been motivated to provide users with the benefits of controlling access to a part of the data source (Kudo: paragraph 0052).
Claims 2, 4, and 9 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Bohm (US2013/0132384), filed September 26, 2012, in view of Htay (US2015/0127805), filed November 4, 2013, and Kudo (US2005/0289150), filed June 28, 2005, and further in view of Nomiya (US20070094512), filed May 8, 2006.
Regarding claim 2, Bohm, Htay, and Kudo disclose the information processing device according to claim 1.
Bohm, Htay, and Kudo disclose executes secure calculation utilizing distributed information Dc and Dp of the input data D and the distributed information Cp of the data value examination criterion C to acquire the data value index value which is the calculation result of the data value calculation function f(D, C) of the input data D. 
Bohm, Htay, and Kudo do not explicitly disclose executes secure calculation utilizing the two  pieces of distributed information Dc and Dp of the input data D and the distributed information Cp of the data value examination criterion C to acquire the data 
However, in an analogous art, Nomiya discloses wherein the secure calculation processing unit generates two pieces of distributed information Dc and Dp which are converted data of the input data D (Nomiya, paragraph 0007, conversion, two pieces of distributed data);
receives input of one piece of distributed information Cp out of two pieces of distributed information Cp and Cc which are converted data of the data value examination criterion C generated by the communication partner device, from the communication partner device (Nomiya, paragraph 0007, conversion system, two pieces of distributed data);
executes secure calculation utilizing the two  pieces of distributed information Dc and Dp of the input data D and the distributed information Cp of the data value examination criterion C to acquire the data value index value which is the calculation result of the data value calculation function f(D, C) of the input data D (Nomiya, paragraph 0007, conversion system, two pieces of distributed data).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nomiya with the system/method/device/program of Bohm, Htay, and Kudo to include 
One would have been motivated to provide users with the benefits of promoting security of personal information by using different routing for encrypted information (Nomiya: paragraphs 0004 and 0005).
Regarding claim 4, Bohm, Htay, and Kudo disclose the information processing device according to claim 1. 
Bohm, Htay, and Kudo disclose receives the other piece of distributed information rc from the communication partner device, and calculates the data value index value through operation processing in which the distributed information rp and rc constituting the data value index value are applied, as processing of acquiring the data value index value which is the calculation result of the data value calculation function f(D, C) of the input data D.
Bohm, Htay, and Kudo do not explicitly disclose wherein the secure calculation processing unit calculates one piece of distributed information rp out of two pieces of 
However, in an analogous art, Nomiya discloses wherein the secure calculation processing unit calculates one piece of distributed information rp out of two pieces of distributed information rp and rc constituting the data value index value at an own device (Nomiya, paragraph 0007, conversion system, two pieces of distributed data);
receives the other piece of distributed information rc from the communication partner device, and calculates the data value index value through operation processing in which the two pieces of distributed information rp and rc constituting the data value index value are applied (Nomiya, paragraph 0007, conversion system, two pieces of distributed data).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nomiya with the system/method/device/program of Bohm, Htay, and Kudo to include wherein the secure calculation processing unit calculates one piece of distributed information rp out of two pieces of distributed information rp and rc constituting the data value index value at an own device; receives the other piece of distributed information rc from the communication partner device, and calculates the data value index value through operation processing in which the two pieces of distributed information rp and rc constituting the data value index value are applied.
(Nomiya: paragraphs 0004 and 0005).
Regarding claim 9, Bohm, Htay, and Kudo disclose the information processing device according to claim 8. 
Bohm, Htay, and Kudo disclose wherein the secure calculation processing unit generates distributed information Cp and Cc which are converted data of the data value examination criterion C; 
Bohm, Htay, and Kudo disclose wherein the secure calculation processing unit generates distributed information Cp and Cc which are converted data of the data value examination criterion C, executes secure calculation utilizing the distributed information Cp and Cc which are converted data of the data value examination criterion C and the distributed information Dc of the input data D to generate distributed information rc for acquiring the data value index value which is the calculation result of the data value calculation Function f(D, C) of the input data D. 
Bohm, Htay, and Kudo do not explicitly disclose wherein the secure calculation processing unit generates two pieces of distributed information Cp and Cc which are converted data of the data value examination criterion C, receives input of one piece of distributed information Dc out of two pieces of distributed me) information Dc and Dp which are converted data of the input data D, from the communication partner device, and executes secure calculation utilizing the two pieces of distributed information Cp and Cc which are converted data of the data value examination criterion C and the distributed 
However, in an analogous art, Nomiya discloses wherein the secure calculation processing unit generates two pieces of distributed information Cp and Cc which are converted data of the data value examination criterion C (Nomiya, paragraph 0007, conversion system, two pieces of distributed data);
receives input of one piece of distributed information Dc out of two pieces of distributed me) information Dc and Dp which are converted data of the input data D, from the communication partner device (Nomiya, paragraph 0007, conversion system, two pieces of distributed data);
executes secure calculation utilizing the two pieces of distributed information Cp and Cc which are converted data of the data value examination criterion C and the distributed information Dc of the input data D to generate distributed information rc for acquiring the data value index value which is the calculation result of the data value calculation Function f(D, C) of the input data D (Nomiya, paragraph 0007, conversion system, two pieces of distributed data).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nomiya with the system/method/device/program of Bohm, Htay, and Kudo to include wherein the secure calculation processing unit generates two pieces of distributed information Cp and Cc which are converted data of the data value examination criterion C, receives input of one piece of distributed information Dc out of two pieces of distributed 
One would have been motivated to provide users with the benefits of promoting security of personal information by using different routing for encrypted information (Nomiya: paragraphs 0004 and 0005).
Claims 3 and 10 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Bohm (US2013/0132384), filed September 26, 2012, in view of Htay (US2015/0127805), filed November 4, 2013, and Kudo (US2005/0289150), filed June 28, 2005, and further in view of Ayers (US20060178905), filed April 7, 2006.
Regarding claim 3, Bohm, Htay, and Kudo disclose the information processing device according to claim 1.
Bohm, Htay, and Kudo do not explicitly disclose wherein the secure calculation processing unit transmits an intermediate value calculated in process of secure calculation to the communication partner device, receives an intermediate value calculated at the communication partner device, and executes secure calculation in which the received intermediate value is applied. 
However, in an analogous art, Ayers discloses wherein the secure calculation processing unit transmits an intermediate value calculated in process of secure calculation (Ayers, paragraph 0137, intermediate calculated value).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ayers with the system/method/device/program of Bohm, Htay, and Kudo to include wherein the secure calculation processing unit transmits an intermediate value calculated in process of secure calculation to the communication partner device, receives an intermediate value calculated at the communication partner device, and executes secure calculation in which the received intermediate value is applied.
One would have been motivated to provide users with the benefits of providing information in generating and maintaining reports (Ayers: paragraph 0002 and 0003).
Regarding claim 10, Bohm, Htay, and Kudo disclose the information processing device according to claim 8.
 Bohm, Htay, and Kudo do not explicitly disclose wherein the secure calculation processing unit transmits an intermediate value calculated in process of secure calculation to the communication partner device, receives an intermediate value calculated at the communication partner device, and executes secure calculation in which the received intermediate value is applied. 
However, in an analogous art, Ayers discloses wherein the secure calculation processing unit transmits an intermediate value calculated in process of secure calculation to the communication partner device, receives an intermediate value calculated at the (Ayers, paragraph 0137, intermediate calculated value).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ayers with the system/method/device/program of Bohm, Htay, and Kudo to include wherein the secure calculation processing unit transmits an intermediate value calculated in process of secure calculation to the communication partner device, receives an intermediate value calculated at the communication partner device, and executes secure calculation in which the received intermediate value is applied.
One would have been motivated to provide users with the benefits of providing information in generating and maintaining reports (Ayers: paragraph 0002 and 0003).
Claims 5, 6, 11, and 14 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Bohm (US2013/0132384), filed September 26, 2012, in view of Htay (US2015/0127805), filed November 4, 2013, and Kudo (US2005/0289150), filed June 28, 2005, and further in view of Hare (US8843997), filed August 11, 2010.
Regarding claim 5, Bohm, Htay, and Kudo disclose the information processing device according to claim 1.
Bohm, Htay, and Kudo do not explicitly disclose wherein the secure calculation processing unit executes secure calculation of acquiring a plurality of data value index values corresponding to a plurality of different data value examination criteria Cl to Cn for the input data D.
(Hare, col. 43, lines 58-63, and col. 44, lines 43-63, index source record, multiple index entries with different search criteria).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Hare with the system/method/device/program of Bohm, Htay, and Kudo to include wherein the secure calculation processing unit executes secure calculation of acquiring a plurality of data value index values corresponding to a plurality of different data value examination criteria Cl to Cn for the input data D.
One would have been motivated to provide users with the benefits of using different types of search services in locating information from diverse locations (Ayers: column 43, lines 27-33).
Regarding claim 6, Bohm, Htay, and Kudo disclose the information processing device according to claim 1,
Bohm, Htay, and Kudo do not explicitly disclose wherein the information processing device comprises a storage unit configured to store a plurality of data value index values corresponding to a plurality of different data value examination criteria Cl to Cn.
However, in an analogous art, Hare discloses wherein the information processing device comprises a storage unit configured to store a plurality of data value index values (Hare, col. 43, lines 58-63, and col. 44, lines 43-63, index source record, multiple index entries with different search criteria).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Hare with the system/method/device/program of Bohm, Htay, and Kudo to include wherein the information processing device comprises a storage unit configured to store a plurality of data value index values corresponding to a plurality of different data value examination criteria Cl to Cn.
One would have been motivated to provide users with the benefits of using different types of search services in locating information from diverse locations (Ayers: column 43, lines 27-33).
Regarding claim 11, Bohm, Htay, and Kudo disclose the information processing device according to claim 8.
Bohm, Htay, and Kudo do not explicitly disclose wherein the secure calculation processing unit executes secure calculation of generating a plurality of pieces of distributed information rc for acquiring a plurality of data value index values corresponding to a plurality of different data value examination criteria Cl to Cn for the input data D.
However, in an analogous art, Hare discloses wherein the secure calculation processing unit executes secure calculation of generating a plurality of pieces of distributed information rc for acquiring a plurality of data value index values corresponding to a plurality of different data value examination criteria Cl to Cn for the input data D (Hare, col. 43, lines 58-63, and col. 44, lines 43-63, index source record, multiple index entries with different search criteria).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Hare with the system/method/device/program of Bohm, Htay, and Kudo to include wherein the secure calculation processing unit executes secure calculation of generating a plurality of pieces of distributed information rc for acquiring a plurality of data value index values corresponding to a plurality of different data value examination criteria Cl to Cn for the input data D.
One would have been motivated to provide users with the benefits of using different types of search services in locating information from diverse locations (Ayers: column 43, lines 27-33).
Regarding claim 14, Bohm, Htay, and Kudo disclose the information processing system according to claim 13.
Bohm, Htay, and Kudo disclose through operation processing in which the generated plurality of pieces of distributed information rp and the plurality of pieces of distributed information re received from the data collecting device are applied (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the keyword analysis module 89, the data source adapter modules 70 and the collectors storage adapter module 82. The data collectors  module 84 may receive one or more search terms and other search criteria from the keyword analysis module 89. The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria. The data collectors  module 84 may forward the searched or filtered SM data and related content to the collectors storage adapter module 82.”).
Bohm, Htay, and Kudo do not explicitly disclose wherein the data collecting device generates a plurality of pieces of distributed information re for acquiring a plurality of data value index values corresponding to a plurality of different data value examination criteria Cl to Cn for the input data D and transmits the plurality of pieces of distributed information re to the data providing device, and the data providing device; generates a plurality of pieces of distributed information rp for acquiring a plurality of data value index values corresponding to the data value examination criteria Cl to Cn; and calculates the plurality of data value index values corresponding to the plurality of different data value examination criteria Cl to Cn.
However, in an analogous art, Hare discloses wherein the data collecting device generates a plurality of pieces of distributed information re for acquiring a plurality of data value index values corresponding to a plurality of different data value examination criteria Cl to Cn for the input data D and transmits the plurality of pieces of distributed information re to the data providing device (Hare, col. 43, lines 58-63, and col. 44, lines 43-63, index source record, multiple index entries with different search criteria);
the data providing device generates a plurality of pieces of distributed information rp for acquiring a plurality of data value index values corresponding to the data value (Hare, col. 43, lines 58-63, and col. 44, lines 43-63, index source record, multiple index entries with different search criteria);and 
calculates the plurality of data value index values corresponding to the plurality of different data value examination criteria Cl to Cn (Hare, col. 43, lines 58-63, and col. 44, lines 43-63, index source record, multiple index entries with different search criteria).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Hare with the system/method/device/program of Bohm, Htay, and Kudo to include wherein the data collecting device generates a plurality of pieces of distributed information re for acquiring a plurality of data value index values corresponding to a plurality of different data value examination criteria Cl to Cn for the input data D and transmits the plurality of pieces of distributed information re to the data providing device, and the data providing device; generates a plurality of pieces of distributed information rp for acquiring a plurality of data value index values corresponding to the data value examination criteria Cl to Cn; and calculates the plurality of data value index values corresponding to the plurality of different data value examination criteria Cl to Cn.
One would have been motivated to provide users with the benefits of using different types of search services in locating information from diverse locations (Ayers: column 43, lines 27-33).


Claim 7 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Bohm (US2013/0132384), filed September 26, 2012, in view of Htay (US2015/0127805), filed November 4, 2013, Kudo (US2005/0289150), filed June 28, 
Regarding claim 7, Bohm, Htay, Kudo, and Hare disclose the information processing device according to claim 6.
Bohm, Htay, Kudo, and Hare do not explicitly disclose wherein, in a case where the data processing unit receives a notification of updating of a data value examination criterion from the communication partner device, the data processing unit acquires a data value index value corresponding to the updated data value examination criterion from the storage unit.
However, in an analogous art, Passeri discloses wherein, in a case where the data processing unit receives a notification of updating of a data value examination criterion from the communication partner device, the data processing unit acquires a data value index value corresponding to the updated data value examination criterion from the storage unit (Passeri, paragraph 0085, “The system and method for asset identification, evaluation and control runs an extract based on request or notification criteria  604H, 612H and updates the emergency alert data library of system and method for asset identification, evaluation and control 608H.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Passeri with the system/method/device/program of Bohm, Htay, Kudo, and Hare to include wherein, in a case where the data processing unit receives a notification of updating of a data value examination criterion from the communication partner device, the data 
One would have been motivated to provide users with the benefits of a secure and private method and system for asset identification, evaluation, and control (Passeri: paragraph 0004).
Claim 12 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Bohm (US2013/0132384), filed September 26, 2012, in view of Htay (US2015/0127805), filed November 4, 2013, and Kudo (US2005/0289150), filed June 28, 2005, and further in view of Sugiyama (JP2006172056), published June 29, 2006.
Regarding claim 12, Bohm, Htay, and Kudo disclose the information processing device according to claim 8.
 Bohm, Htay, and Kudo do not explicitly disclose wherein the storage unit stores an access log in which data value examination request information from the communication partner device is recorded, and the access log includes correspondence data of: an identifier of one of a communication partner device which has made a data value examination request or a user of the communication partner device; attribute name of data D which is made an examination target in the data value examination request; and information transmitted to the communication partner device as a result of secure calculation based on the data value examination request.
However, in an analogous art, Sugiyama discloses wherein the storage unit stores an access log in which data value examination request information from the communication partner device is recorded, and the access log includes correspondence data (Sugiyama, second page, lines 31-36, access log, data recorded such an examination request information, examination request information, examination execution information, image formation information).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sugiyama with the system/method/device/program of Bohm, Htay,  and Kudo to include wherein the storage unit stores an access log in which data value examination request information from the communication partner device is recorded, and the access log includes correspondence data of: an identifier of one of a communication partner device which has made a data value examination request or a user of the communication partner device; attribute name of data D which is made an examination target in the data value examination request; and information transmitted to the communication partner device as a result of secure calculation based on the data value examination request.
One would have been motivated to provide users with the benefits of facilitating limiting users who can access medical data (Sugiyama: 4th page, lines 8-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/W.J.M/Examiner, Art Unit 2439                                                                                                                                                                                                        


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439